     Case 3:20-cv-05856-MCR-EMT Document 16 Filed 09/09/21 Page 1 of 2



                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


WILLIAM ALLEN HAWTHORNE,

        Petitioner,

v.                                          CASE NO. 3:20cv5856-MCR-EMT

MARK S. INCH,

     Respondent.
______________________________/

                                       ORDER

        The chief magistrate judge issued a Report and Recommendation on July 2,

2021.     ECF No. 14.      The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
      Case 3:20-cv-05856-MCR-EMT Document 16 Filed 09/09/21 Page 2 of 2



                                                                             Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No.

14, is adopted and incorporated by reference in this Order.

       2.     Respondent’s motion to dismiss, ECF No. 12, is GRANTED; and the

petition for writ of habeas corpus, ECF No. 7, is DISMISSED with prejudice as

untimely.

       3.     A certificate of appealability is DENIED.

       4.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 9th day of September 2021.



                                         s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5856-MCR-EMT
